Title: General Orders, 27 June 1776
From: Washington, George
To: 

 

Head Quarters, New York, June 27th 1776.
Parole Halifax.Countersign Ireland.


Several persons having been detained by Sentries, notwithstanding their having given the Countersign at night, and others in the day time on the wharves on a pretence of their not having passes—The General forbids such practices, and any Soldier convicted of them in future will be punished—Officers of guards to be careful, in posting their Sentries, to make them acquainted with this order.
After Orders. Thomas Hickey belonging to the Generals Guard having been convicted by a General Court Martial whereof Col. Parsons was President of the crimes of “Sedition and mutiny, and also of holding a treach’rous correspondence with the enemy, for the most horrid and detestable purposes,” is sentenced to suffer death. The General approves the sentence, and orders that he be hanged to morrow at Eleven oClock.
All the officers and men off duty, belonging to Genl Heath’s, Spencer’s, Lord Stirling’s and Genl Scott’s Brigades, to be under arms, on their respective parades, at Ten o’Clock to morrow morning, to march from thence to the Ground, between Genl Spencer’s and Lord Stirling’s encampments, to attend the execution of the above sentence.
The Provost Marshal immediately to make the necessary preparations, and to attend on that duty to morrow.
After Orders. Each of the Brigade Majors to furnish the Provost Marshal, with twenty men, from each Brigade, with good arms and bayonets, as a guard on the prisoner to and at the place of execution.
